Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 2 line 4, "voltageobtained" should be --voltage obtained--.
In claim 3 line 2, "a first" should be --the first--.
In claim 19 line 4, "a" should be --another-- (i.e. this is not the same predetermined voltage as was already defined in claim 18 line 5). 

Allowable Subject Matter
The prior art of record does not appear to disclose a regulator circuit, comprising: a first output voltage generator configured to include a first resistor having a first end connected to a power terminal having externally supplied power, a first transistor connected between a second end of the first resistor and a ground terminal to supply a first voltage, and a second transistor receiving the first voltage through a control terminal of the second transistor and outputting a first output voltage through a first terminal of the second transistor; and a second output voltage generator connected between the power terminal and the first output voltage generator to output a second output voltage obtained by adding a predetermined voltage into the first output voltage as claimed.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849